OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be reversed, with costs, and the determination of the Public Employment Relations Board reinstated.
While we do not agree with appellant’s contention that union complicity may be presumed upon a mere showing that a significant number of union members have engaged in a strike, we believe that the statements of union leaders herein, combined with the fact of the strike itself and the other evidence adduced at the hearing provide substantial evidence from which a rational fact finder could infer that respondent caused, instigated, encouraged or condoned a strike in violation of subdivision 1 of section 210 of the Civil Service Law. This being so, our inquiry is at an end, and the determination of the administrative agency must be upheld. (CPLR 7803, subd 4; see Matter of Purdy v Kreisberg, 47 NY2d 354, 355; Matter of Pell v Board of Educ., 34 NY2d 222, 230-232.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Judgment reversed, etc.